Case 3:19-cr-00005-GMG-RWT Document 24 Filed 03/28/19 Page 1 of 5 PageID #: 54




 I’S H
 LRev 5/02 VVN)




                             UNITED STATES DISTRICT COURT
                                           for the
                              Northern District of West Virginia


 U.S.A. vs. Derek Wayne Blanken, Jr.                                                                 Docket No.: 3:I9CRS-l


                   AMENDED Petition for Action on Conditions of Pretrial Release


         COMES NOW ALICIA M. BEASLEY, U. S. PRETRIAL SERVICES OFFICER,
 presenting an official report upon the conduct of defendant Derek Wayne Blanken, Jr., who was
 placed under pretrial release supervision by the Honorable Robert W. Thimble, United States
 Magistrate Judge, sitting in the Court at Martinsburg, West Virginia, on January 30, 2019, under
 the following conditions:

 Condition 7(o): The defendant shall participate in a program of inpatient or outpatient
 substance abuse therapy and counseling if directed by the pretrial services office or
 supervising officer.

                  Respectfully presenting petition for action of court for cause as follows:
                                 I shod insert bert. if iaigihy ñic on sepasale sheet and attach.)

 Violation Number          Nature of Non-Compliance

                             On January 30, 2019, the defendant reported to the probation office as
                             required. The defendant reviewed and signed a contract referral for
                             substance abuse counseling at that time. The defendant was directed to
                             contact the office of treatment provider Anita Ryan within 24 hours in order
                             to schedule an appointment.

                             On February I, 2019, Ms. Ryan contacted the undersigned to advise the
                             defendant had called and left a voicemail, but he did not leave a number to
                             contact him back. The undersigned provided a contact number for the
                             defendant.

                             On February 4,2019, the defendant was advised of the conversation with
                             Ms. Ryan and was informed contact would be made with him to set up an
                             appointment.
Case 3:19-cr-00005-GMG-RWT Document 24 Filed 03/28/19 Page 2 of 5 PageID #: 55


  l’SX                                                 I’SN Petition icr Action on Conditions of I’retrial Relense




                        On March 6, 2019, the undersigned contacted Ms. Ryan to verify the
                        defendant scheduled an appointment with her office. She advised the
                        defendant never scheduled an appointment with her.

                        On March 7. 2019, contact was made with the defendant to inform he still
                        needed to set up an appointment with Ms. Ryan. He reported he would. As
                        of March II. 2019, the defendant has not set an appointment with Ms.
                        Ryan’s office.

                        This violation was reported to the Court on March 11, 2019.

           2            The defendant reported to the probation office as required following his
                        release. At that time, the defendant admitted to using marijuana on a regular
                        basis. On January 30.2019, he submitted to drug screens via urinalysis. The
                        preliminary results confirmed the defendant was positive for marijuana.
                        Subsequent testing occurred on February 12, 2019, and March 12, 2019.
                        The preliminary results for these tests were also positive for marijuana. All
                        specimens were submitted for laboratory analysis in order to determine if
                        the levels of marijuana in his system were decreasing.

                        Correspondence from Alere Toxicology Services was received on March
                        18,2019, (see attached). According to the Director of Toxicology, Michael
                        Daggett, it appears the defendant reused marijuana prior to the collection
                        on March 12, 2019.


  PETITIONING THE COURT


         To issue a warrant
         I To issue a summons
   I XX } Neither




                                                fl
Case 3:19-cr-00005-GMG-RWT Document 24 Filed 03/28/19 Page 3 of 5 PageID #: 56


  P58                                                   PSH Petition for Action on Conditions oil’retriol ftelease




  U. S. Pretrial Services Officer Recommendation:

  The term of supervision should be:

          Revoked

  I XX I No action taken at this time
          The defendant will be enrolled in the U. S. Probation Office’s random drug screening
          Code-A-Phone program. Should any additional positive drug screens be detected, the
          results will promptly be reported to the Court, Further disregard for imposed conditions
          of release may result in a request for revocation of the defendant’s bond.

  I     I The conditions of supervision should be modified as follows:
                                                     Respectfully,

                                                     rk&t ft3e0q
                                                     Alicia M. Beasley
                                                     U. S. Pretrial Services Officer
                                                     Place: Martinsburg, West Virginia
                                                     Date: March 27, 2019


 THE COURT ORDERS

         [t1 action
         D The Issuance of a Warrant
         D The Issuance of a Summons
         D Other
                                                     ORDER OF COURT

                                                     Considered and ordered this 2_& day
                                                     of44, 20j, and ordered filed
                                                     and made a part of the records in the above
                                                     casC




                                               -3-
Case 3:19-cr-00005-GMG-RWT Document 24 Filed 03/28/19 Page 4 of 5 PageID #: 57




                 AkmTadogy Sa*es. lit
                 S4l7flitthetaie
                 Aus&ijx 78748




           03/18/2019


           RE:      Request for THCA Interpretation for Donor: BLANKEN)863793

           This memo is in response to your request for additional information concerning the length of
           time that marijuana can stay in the body.

           Marijuana is stored in the body longer than many other drugs. Depending upon the type of
           use of the drug, the length of time it can stay in the body fluctuates. Recent scientific data
           indicate that a person who is a chronic user, meaning that he/she uses the drug several times
           a day every day, may continue to release the drug into the urine for up to four weeks, The
           social user, someone who smokes one joint per week, will eliminate the drug in less than 5
           days at a 15 ng/ml cut off. Elimination of drug is expressed in terms of a half-life, which is the
           length of time it takes for half of the drug to be eliminated. The average half-life for marijuana
           is 24 to 48 hours for an occasional user and 72 to 96 hours for a chronic user.

           Alere utilizes Gas Chromatography coupled with Mass Spectrometry (GC/MS) and Liquid
           Chromatography/Mass spectroscopy/Mass Spectroscopy (LCIMS!MS) to identify 11 -nor-9-
           cartoxy-delta-9-tetrahydrocannabinol (THCA), the primary metabolite from marijuana use.

           When evaluating specimens close in time, urine concentration is a factor which can
           complicate the interpretation. As urine concentration fluctuates, drug level fluctuates;
           therefore, correction for the dilution or concentration of the urine is essential prior to
           evaluating whether a donor has reused the drug in a span of time between drug test
           collections. The correction for concentration is called a creatinine normalization procedure.
           A random urine creatinine should be in the range of 100 to 200 mg/dl with an average of
           approximately 170 mg/dl. To compensate for the dilution effect, the drug concentrations are
           normalized and reported as nanogram of drug per milligram of creatinine

           The specimens listed below were submitted for analysis at Alere Toxicology Services, Inc.
           yielding the following results:

            Date Collected      Specimen         THCA        Creatinine          Normalized THCA Value
                                 Number          ng/mL        mg/dL
            01/30/2019         B02841051          913          58.7           1555 ng THCNmg Creatinine
            02112/2019         802841049          139          220            615 ng THCNmg Creatinine
            03/12/2019         802841048          190          34.3           553 ng THCAJmg Creatinine

           Officer DISBENNEU provided information that the offender was a CHRONIC user of
           marijuana claiming last use on 01/30)2019. This opinion letter will be based on chronic use.
           Chronic use is defined as smoking one or more marijuana cigarettes per day.




           www.aleretoxlcology.com
Case 3:19-cr-00005-GMG-RWT Document 24 Filed 03/28/19 Page 5 of 5 PageID #: 58




           Page 2
           RE: ThCA Interpretation




           It is my opinion that this offender reused marijuana prior to each of the collections listed:
           03112119. I base this opinion on chronic use, the lack of significant decrease in the
           normalized level of drug present in the urine specimen collected on 03/12119 and a urine half-
           life of 48 hours.

           The results of the specimen collected on 02112119 are inconclusive, and lam unable to
           determine if this is new use or residual elimination.

           Please do not hesitate to contact me if additional information is needed. I can be reached at
           800-433-3823 #68183 or via email to at michael.daggettaIerecom.


           Regards,




           Michael Dagged: D-ABFT; NRCC-TOX
           Director of Toxicology
           Austin, TX
